___________

                                           No. 95-3644
                                           ___________


Richard Lamont Holland,                          *
                                                 *
              Appellant,                         *
                                                 *    Appeal from the United States
       v.                                        *    District Court for the
                                                 *    Southern District of Iowa.
John Ault,       *
                                                 *        [UNPUBLISHED]
              Appellee.                          *

                                           ___________

                           Submitted:       March 22, 1996

                                  Filed:   March 29, 1996
                                           ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.

                                           ___________

PER CURIAM.


       Richard Lamont Holland appeals the district court's1 denial of his 28
U.S.C. § 2254 petition for a writ of habeas corpus.                       Having carefully
reviewed the record and the parties' briefs, we conclude that no error of
law    appears       and   that    the     district   court   correctly    denied   relief.
Accordingly, the district court's judgment is affirmed.                    See 8th Cir. R.
47B.




        1
      The Honorable R.E. Longstaff, United States District Judge
for the Southern District of Iowa, adopting the report and
recommendation of the Honorable Celeste F. Bremer, United States
Magistrate Judge for the Southern District of Iowa.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-